DETAILED ACTION
                                     
                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 and 3-5 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a switching power supply device including the limitation “wherein the determination reference voltage generation circuit includes: an offset providing circuit that lowers the drain voltage as input toward a lower potential by a predetermined amount; Response to Office ActionPage 3 Application Number: 16/813,465 a sample-and-hold circuit that captures and holds a voltage lowered by the offset providing circuit; and a signal delay circuit that delays a detection signal of the peak period detection circuit by a predetermined time, and wherein the sample-and-hold circuit holds the voltage captured at a timing delayed by the signal delay circuit “ in addition to other limitations recited therein.
Claim 5 is allowed because the prior art of record fails to disclose or suggest a switching power supply device including the limitation “wherein the secondary side control circuit includes a bottom period detection circuit that detects a bottom period of the drain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hugaji et al. (US 2020/0313562 A1) disclose a switching power supply device.
Kado et al. (US 202/0280264 A1) disclose a switching power supply device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838